DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are currently pending in U.S. Patent Application No. 17/228,979 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, line 12, recites the limitation in part, “to obtain the feature point descriptor set”.  There is insufficient antecedent basis for this limitation in the claim, ‘the feature point descriptor set’.  Basis is established for ‘a feature point set’ (line 9), however this is distinguished from a descriptor set and does not inherently establish basis for a feature point descriptor set that is referenceable specifically in line 12.  For the purposes of compact prosecution the language ‘the’ for the limitation in question is read as ‘a’, thereby establishing basis required.
Claim 3, recites the limitation(s), “the gray intensity level i” and “the gray histogram”.  There is insufficient antecedent basis for these limitations in the claim.  Applicant may have intended claim 3 to depend on claim 2 as opposed to claim 1 (resolving basis issues for the gray intensity level i, but not necessarily ‘the gray histogram’) and/or alternatively amending ‘the’ to read ‘a’ establishing required basis therein.   
Claim 4, line 14, recites the limitation in part, “the feature point to be operated”.  There is insufficient antecedent basis for this limitation in the claim.  It is additionally unclear as to which previously presented/performed step or steps constitute any operation/operating inherently establishing basis for a feature point to be operated.  For the purposes of compact prosecution ‘the’ is read as ‘a’.  Applicant may consider review of the claims with scrutiny towards potential insufficient antecedent basis issues as instances in addition to those identified herein may exist/warrant correction/amendment.
Claim 6, line 3, recites the limitation in part, “the offset of coordinates”.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of compact prosecution ‘the’ is read as ‘an’.  
Claim 7, line 4, recites the limitation in part, “the main direction”.  Unlike limitations as identified for e.g. claims 1, 3, 4 and 6 above, this limitation is understood to be an inherent characteristic/attribute of each feature point in a feature point set.  Accordingly, basis established for said feature in said feature point set serves to establish required basis for a main direction of each feature point (much like establishing basis for a circle, inherently establishes basis for the circumference of said circle).  This note is intended to complement that as provided above for the case of claim 4 and encouraging a review of the claims more generally. 
Claim 9, line 17, recites the limitation in part, “the matching rate”.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of compact prosecution ‘the’ is read as ‘a’.
Dependent claims 1-9 inherit and fail to cure deficiencies as identified for independent claim 1 and any intervening claim(s) identified above, and are rejected accordingly. 
Claim 10 is the system claim corresponding to method claim 1, and also features the language “the feature point descriptor” (line 17) lacking proper antecedent basis as identified above for the case of claim 1.  Claim 10 is rejected accordingly.


Allowable Subject Matter
	Claims 1-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669